In an action to partition real property, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dunkin, J.), dated July 2, 1992, as denied her motion to vacate a judgment of the same court, dated December 14,1990, and for a new trial.
*402Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We reject the defendant’s contention that the Supreme Court should have vacated its prior judgment. The defendant did not present any of the grounds for relief from a judgment set forth in CPLR 5015, nor did she show that the judgment should be vacated in the interest of justice (cf., McMahon v City of New York, 105 AD2d 101).
The defendant’s remaining contention is unpreserved for appellate review. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.